PD-0375-15
                              C 0# A/d)* f¥-1$* O0 3'M

                               fO.-D'$*£'''*5
                                           RECEIVED \H
                                      COURT OF CRIMINAL APPEALS




                        dMtfp., Sjdf/kb. -Mfi/'Zt:
                        Ay/w£ ?£A/gf///3 &t+6g'




-JA^ /L&?30A/'4fj MgJ&?tfrfd)Jl£2, Ji4s JVZV&/L &/pJ



    , A5, rW 4shas &a4 £/idm jL^S^Jo .
J^jZLwitiU) CM/MfOA j4.J2a//[//Q3 jMM/?£m£
£ 4sM 4                                          12410




                                                                       .'o I? U'1L liU liy
                                                                   at S (,Q dp-clock A                    M.

                                                                            MAR 3 0 2015
                                                                  Clerk of District Court Brazoria Co., Texas
                                                                  BY           fC^P4                n""ITY
                                      MANDATE


                          ®lje iffmtrtentlj (Eourt of Appeals
                                   NO. 14-15-00163-CR

Percy Benjamin Smith, Appellant              Appealed from the 412th District Court
                                             of Brazoria County. (Tr. Ct. No. 65134-
v.
                                             B). Opinion delivered by Per Curiam.
The State of Texas, Appellee


TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY,
GREETINGS:

       Before our Court of Appeals on March 24, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
        This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.
        We further order the mandate be issued immediately. We further order this
decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court inthis behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court ofAppeals, with the Seal thereof affixed, at the City of Houston, March 27,
2015.


           ^m.w,,,,                    CHRISTOPHER A. PRINE, CLERK


                                        (2l***4~A^                 At*>&*




           '"'Hllllttt^
      Justices                                                                                                   Chief Justice

 William J. Boyce                                                                                           Kem Thompson Frost
Tracy Christopher >
Martha Hill Jamison                                                                                                 Clerk
 Sharon McCally                                                                                             Christopher A. Prine
  J. Brett Busby
                                                                                                            Phone 713-274-2800
  John Donovan
  Marc W. Brown                       Jfarortotttif fflnurt txi Appeals
     Ken Wise
                                                     301 Fannin, Suite 245
                                                     Houston, Texas 77002


                                               Wednesday, February 25, 2015

    Brazoria County, District Clerk
    Brazoria County District Clerk
     111 E. Locust St., Ste 500
    Angleton,TX 77515
     * DELIVERED VIA E-MAIL *


    RE:          Court of Appeals Number:          14-15-00163-CR
                 Trial Court Case Number:          65134-B


    Style:       Percy Benjamin Smith
                 v.

                 The State of Texas


                 This Court is in receipt of the notice of appeal filed in this case on February 5, 2015.

            No post-judgment motion was filed. Accordingly, you must file the clerk's record in the Court
    within 60 days after the order was signed, or by Tuesday, March 24, 2015. If the defendant is the
    appellant, the record must include the trial court's certification of the defendant's right of appeal.
    TEX.R.APP.P. 25.2(d).

             The reporter's record must also be filed in this Court within this period. All court reporters are
    required to complete and e-file with the Court an information sheet which is located at
    http://www.txcourts.gov/media/662557/court-reporter-info-sheet.pdf. Unless a pauper's oath is on
    file, the court reporter should contact appellant and make arrangements for receiving payment for the
    record. TEX.R.APP.P. 35.3(b)(3).

                 Pursuant to the"Court's Local Rules,1 .-is of November 1, 2010 all reporter's record must be filed
    via the court's electronic filing portal. More information can be found on the court's website.

            Pursuant to this Court's Local Rule 6, all attorneys are required to provide the Court with a
      valid e-mail address when submitting any document to the Court. Notices or other communications
      about this case will be delivered via email in lieu of mailing paper documents. Paper copies of notices
      or other communications about this case can be obtained by a party upon written request. Please note
      that effective January 1, 2014, all documents submitted by an attorney for filing with the court
      must be electronically filed.            Please      consult the courts website located at
      http://www.txcourts.gov/14thcoa for more information. A list of the available e-filing providers
      can be found at http://www.texfile.com/filers-get-started.htm.




    1See 14th Court ofAppeals Website at www.14thcoa.courts.state.tx.us for complete text of Local Rules.